DETAILED ACTION
The amendments filed October 20, 2021 have been entered and considered accordingly. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 13-30 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of prior U.S. Patent No. 11,085,252. This is a statutory double patenting rejection.




The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,640,780 (‘780 patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims in the ‘780 patent recite each and every limitation of claims 13-30 of the instant case. The ‘780 patent is a more specific embodiment when compared to the instant case, therefore, the instant apparatus and method are anticipated by the ‘780 patent.

Claims 13-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,347,972 (‘972 patent). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the aforementioned claims in the ‘972 patent recite each and every limitation of claims 13-30 of the instant case except that the recited independent vertical positioning function (instant claim 23, line 17) is "when the drive head is engaged with the threaded bolt or nut member".
It is noted that in claims 23-25, and 32-34, this limitation requires only the structural capability to perform this recited function, and does not require a specific structural difference. The invention disclosed and recited in the ‘972 patent is the same as that of the instant case, and at the time of invention one having ordinary skill in the art would have considered it obvious that the apparatus of the '972 patent would have been capable of such independent vertical positioning when the drive head is engaged with the threaded bolt or nut member.

Claims 13-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,020,626 (‘626 patent). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the aforementioned claims in the ‘626 patent recite each and every limitation of claims 13-30 of the instant case except that the recited independent vertical positioning function is "when the drive head is engaged with the threaded bolt or nut member".
See the discussion of the ‘972 patent, above, which likewise applies to the recited and disclosed invention of the ‘626 patent. The invention disclosed and recited in the ‘626 patent is the same as that of the instant case, and at the time of invention one having ordinary skill in the art would have considered it obvious that the apparatus of the '626 patent would have been capable of such independent vertical positioning when the drive head is engaged with the threaded bolt or nut member.

Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 14 of U.S. Patent No. 8,157,018 (‘018 patent). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the aforementioned claims in the ‘018 patent recite each and every limitation of claim 26 of the instant case except that the recited independent vertical positioning function is "when the drive head is engaged with the threaded bolt or nut member".
See the discussion of the ‘972 patent, above, which likewise applies to the recited and disclosed invention of the ‘626 patent. The invention disclosed and recited in the ‘018 patent is the same as that of the instant case, and at the time of invention one having ordinary skill in the art would have considered it obvious that the apparatus of the '626 patent would have been capable of such independent vertical positioning when the drive head is engaged with the threaded bolt or nut member.


Claims 13-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,890,599. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent is narrower in scope and thereby encompasses the entire scope of the instant invention.

Claims 13-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,435,965. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent is the exam same as the instant invention except for some functional limitations removed from the instant case.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shato US Patent 3,165,899 which teaches an underwater ROV that has torque wrenches that are moveable and positionable independently to attach to or disengage from riser bolts, and DeBerry et al US Patent Application Publication 2016/0084065 which teaches a device for connecting risers by threading or disengaging bolts from riser joints.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741. The examiner can normally be reached Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA SCHIMPF/Primary Examiner, Art Unit 3672